— Motion for an order setting the appeal down for immediate argument granted to the extent of directing that the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion seeking a dismissal of the appeal may be renewed on the argument of the appeal. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.